Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (phosphate buffer; poloxamer 188; SEQ ID NO: 2; enhanced transthyretin promoter; nucleotide sequence at least 90% identical to the target sequence for miR-142 set forth in SEQ ID NO: 7; HEK293) in the reply filed on 12/30/2021 is acknowledged.
Claims 12, 22, 31, 33, 44, 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.
Claims 1, 2, 8, 9, 14, 18, 24, 26, 29, 30, 32, 34, 40, 42 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 12/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 18 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Besin et al. (US20190314291)(See PTO-892: Notice of References Cited).
See claims 1, 18 as submitted 12/30/2021.
Besin et al. teaches: compositions for delivery of active substances, such as proteins and nucleic acids [0002]; use of vectors [1285, 1437]; including lentivirus vector [1437](as recited in claim 1); buffer [1214](as recited in claim 1); salt [1273](as recited in claim 1); poloxamer 188/p188 [1186](as recited in claims 1, 18); sucrose [1215](as recited in claim 1); phosphate buffer [1219](as recited in claim 1); for administration to human subject [0006](as recited in claim 1).
Further, such a recitation (“wherein the pharmaceutical composition is suitable for systemic administration to a human patient”) is interpreted as a statement of intended use (See MPEP 2111.02: II. PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE: The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)). In this case, such a composition as taught by Besin et al. teaches the structural limitations of the claimed invention as recited above.
Thus, Besin et al. anticipates or renders obvious the instant claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 2, 9, 14, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Besin et al. (US20190314291) as applied to claims 1, 18 above.
See claims 2, 9, 14, 24 as submitted 12/30/2021.
Besin et al. teaches: administration to human subject [0006](interpreted as neutral pH, around 7); use of concentrations of buffer (50 mM)[1766]; 10mM Tris-HCl [1772]; compositions comprising surfactant including 0.1 to 20% wt/wt [1630]; including wherein ratios of solution to particle include 5:1 and 50:1 [1765].
As to pH, buffer, salt, surfactant concentrations as recited in claims 2, 9, 14, 24, such recitations are considered to be parameters determined by routine optimization according to one of ordinary skill in the art in view of the teachings or suggestions of Besin et al. (See MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)... Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); … See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). One of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the claimed invention in view of routine optimization according to one of ordinary skill in the art in view of the teachings or suggestions of Besin et al. 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5. Claims 8, 26, 29, 30, 32, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Besin et al. as applied to claims 1, 18 above, and further in view of Fan et al. (US20150056696)(See PTO-892: Notice of References Cited). 
See claims 8, 26, 29, 30, 32, 42 as submitted 12/30/2021.
See the teachings of Besin et al. above.
Besin et al. does not teach nucleotide sequence encoding VSV-G or a fragment thereof; HEK293 cell; sucrose concentration.
Fan et al. teaches lentiviral vector, including pseudotyped with VSV-G [0024](as recited in claim 8); production of lentiviral vector using HEK293 cells [0080](as recited in claim 42); as well as use of sucrose at 5% (Table 1).
One of ordinary skill in the art would have been motivated to use components and cells as taught by Fan et al. with the composition as taught by Besin et al. Besin et al. teaches use of lentiviral vector, and Fan et al., which also teaches use of lentiviral vector, teaches components known and used with lentiviral vector as well as cell sources thereof (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to concentrations as recited in claims 26, 29, 30, 32, to reiterate as indicated above, Besin et al. teaches: administration to human subject [0006](interpreted as neutral pH, around 7); use of concentrations of buffer (50 mM)[1766]; 10mM Tris-HCl [1772]; compositions comprising surfactant including 0.1 to 20% wt/wt [1630]; including wherein ratios of solution to particle include 5:1 and 50:1 [1765]. As to concentrations, including carbohydrate, as recited in claims 26, 29, 30, 32, such recitations are considered to be parameters determined by routine optimization according to one of ordinary skill in the art in view of the teachings or suggestions of Besin et al.in view of Fan et al. (See MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)... Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); … See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using components and cells as taught by Fan et al. with the composition as taught by Besin et al. There would have been a reasonable expectation of success given the underlying materials (lentiviral vectors as taught by Besin et al. and Fan et al.) and methods (formulating lentivirus vector composition as taught by Besin et al. and Fan et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Besin et al. as applied to claims 1, 18 above, and further in view of Tan et al. (WO2017136358)(See PTO-892: Notice of References Cited).
See claim 34 as submitted 12/30/2021.
See the teachings of Besin et al. above. 
Besin et al. does not teach wherein the recombinant lentiviral vector comprises a nucleic acid comprising a nucleotide sequence that is at least 80%, at least 85%, at least 90%, at least 95%, at least 99%, or 100% identical to a Factor VIII (FVII) coding sequence set forth in SEQ ID NO: 2; the recombinant lentiviral vector comprises a nucleic acid consisting of a Factor VII (FVIII) coding sequence set forth in SEQ ID NO:2.
Tan et al. teaches: vectors encoding sequences (abstract); lentiviral vector [0072]; including human factor VIII gene, SEQ ID NO: 72 which has 99.6% identity with instant SEQ ID NO: 2 (See Result 2 of STIC Sequence Search Result 20220126_003428_us-17-038-031-2.rng in SCORE).
One of ordinary skill in the art would have been motivated to use components taught by Tan et al. with the composition as taught by Besin et al. Besin et al. teaches use of vectors, heterologous sequence and promoters, and Tan et al. teaches such components (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
use components taught by Tan et al. with the composition as taught by Besin et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Tan et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Besin et al. as applied to claims 1, 18 above, and further in view of Tan et al. (WO2017136358)(cited above) and Baker et al. (WO2005013901)(See PTO-892; Notice of References Cited).
See claim 40 as submitted 12/30/2021.
See the teachings of Besin et al. above. It is noted that Besin et al. also teaches use of vectors [1285, 1437]; heterologous nucleic acid [1375, 0204]; promoter [1290].
Besin et al. does not teach wherein the recombinant lentiviral vector comprises: an enhanced transthyretin (ET) promoter; and/or a nucleotide sequence at least 90% identical to the target sequence for miR-142 set forth in SEQ ID NO: 7.
Baker et al. teaches: miRNA mir-142 for treatment of disease or disorder, such as SEQ ID NO: 1087, which has 100% identity with instant SEQ ID NO: 7 (See Result 2 of STIC Sequence Search Result 20220126_003428_us-17-038-031-7.rng in SCORE). Tan et al. teaches: vectors encoding sequences (abstract); lentiviral vector [0072]; including use of enhanced transthyretin promoter [0080].
One of ordinary skill in the art would have been motivated to use components taught by Baker et al. and Tan et al. with the composition as taught by Besin et al. Besin et al. teaches use of vectors, heterologous sequence and promoters, and Baker et al. and Tan et al. teach such components (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
use components taught by Baker et al. and Tan et al. with the composition as taught by Besin et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Baker et al. and Tan et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648